Citation Nr: 0403092	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  95-24 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active military duty from September to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the San Juan, 
Puerto Rico, regional office (RO) of the Department of 
Veterans' Affairs (VA).

In a Statement In Support Of Claim received in June 2003, the 
veteran claimed disability benefits for a right leg 
disability.  This is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  In November 1980, the RO denied service connection for a 
left ankle disability.

2.  In October 1991, the Board determined that the veteran 
did not submit new and material evidence to reopen a claim 
for service connection for a left ankle disability.

3.  Evidence submitted since the October 1991 Board decision 
which denied reopening the claim for service connection for a 
left ankle disability does not bear directly and 
substantially upon the specific matter under consideration, 
or is cumulative or redundant, or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  The veteran's variously diagnosed psychiatric disorders 
are not of service origin.


CONCLUSIONS OF LAW

1.  The additional evidence received since the October 1991 
Board decision is not new and material; thus, the 
requirements to reopen the veteran's claim of entitlement to 
service connection for a left ankle disability have not been 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2003).

2.  A psychiatric disorder was not incurred in or aggravated 
by military service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1113, 11131, 1137 (West. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and a series of correspondence from the RO, 
provided to the appellant, specifically satisfies the 
requirement at § 5103 of the new statute.  They clearly 
notify the appellant of the evidence necessary to 
substantiate his claims including the requirements of the 
VCAA, to include what evidence VA would obtain and what 
evidence the veteran was expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  
Accordingly, the Board finds that the requirements under the 
VCAA have been met.  

Factual Background

Service medical records relate that in September 1977, the 
veteran complained of a swollen left leg and ankle.  He 
reported that he was involved in a motor vehicular accident 6 
years previously and since then he had problems with his 
ankle.  An X-ray revealed a fracture of the left fibula.  He 
was referred to the orthopedic clinic.  On further orthopedic 
examination, it was noted that the fracture at the tip of the 
fibula was old and the veteran simply had a sprained ankle.  
The diagnosis was sprained ankle.  Post service records 
disclose that in January 1980, the veteran received treatment 
for his left ankle after slipping on oil at work.  

In November 1980, the RO determined that a left ankle 
disability was not incurred or aggravated during service.  

In a May 1990 statement a private psychiatrist reported that 
the veteran had been receiving psychiatric care since August 
1989 for severe chronic anxiety disorder.  The Board declined 
to reopen the previously denied claim for service connection 
for a left ankle disability in an October 1991 decision on 
the basis that the veteran had not submitted new and material 
evidence.

In January 1994, the veteran applied to reopen his claim for 
a left ankle disability, as well as, service connection for 
nervous condition with headaches.  

The record contains private medical and public health records 
that date between 1986 and 2000.  The medical records 
disclose that the veteran received treatment for several 
unrelated disabilities and variously diagnosed psychiatric 
disorders.  Medical records dated in August 1989 show that 
the veteran began receiving medical care for anxiety 
disorder.  In October 1989, the veteran reported migraine 
headaches.  Since then, the veteran has been receiving 
treatment for his disorders.  The pertinent diagnoses include 
migraine headaches, major depression, panic disorder, 
neurosis anxiety, delusional anxiety disorder, generalized 
anxiety disorder, severe major depression with psychotic, and 
major depressive disorder-recurrent rule out schizoaffective 
disorder. 

Records from Social Security Administration (SSA) dated in 
September 2000 show that the veteran was receiving continuing 
benefits from that agency.   

New and material evidence to reopen a claim for a left ankle 
disability

As noted above, in November 1980 the RO denied service 
connection for a left ankle disability.  An October 1991 
Board decision determined that the veteran had not submitted 
new and material evidence.  The Board decision is final.  
38 U.S.C.A. § 7104.  However, the veteran may reopen his 
claim by submitting new and material evidence.  38 U.S.C.A. § 
5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

Pertinent evidence associated with the claims file since the 
Board's October 1991 decision includes the veteran's 
statements, as well as private examination and treatment 
records reflecting treatment for mostly unrelated disorders.  
For reasons explained below, the Board finds that this 
evidence is not new and material.

The veteran's written statements regarding his left ankle 
disability, for the most part, basically recount his earlier 
statements.  They are in essence cumulative and redundant.  
The veteran continues to suggest that he has a chronic left 
ankle disability that had its onset during military service.  
However, the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter the Court) 
has held that lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Some of the private medical records were not part of the 
record at the time of the October 1991 decision.  The medical 
records do not address the veteran's left ankle disorder, or 
otherwise indicate that the disability is the result of 
military service.  In other words, this evidence does not 
address or contradict the reasoning offered in support of the 
prior decision.  It has no bearing on the issue of service 
incurrence and, therefore, is not new and material.  See 
Shoop v. Derwinski, 3 Vet. App. 45, 47 (1992).  The Board's 
review does not disclose any evidence that is new.  Since the 
veteran has not submitted new and material evidence, VA does 
not have jurisdiction to reopen the claim and consider it 
again.  38 U.S.C.A. §§ 5108, 7104, 7105; see, Barnett v. 
Brown, 83 F.3d, 1380, 1384 (Fed. Circuit 1996).

Service connection for a psychiatric disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Further, regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A psychosis will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The available service medical records do not relate that the 
veteran was treated for any diagnosed psychiatric disorder 
during service.  The earliest evidence documenting treatment 
for a psychiatric disorder is in August 1989, approximately 
12 years after service discharge.  Additionally, there is no 
medical evidence on file which relates the psychiatric 
disorders to the veteran's period of active duty.  The 
medical records do not address the etiology of the veteran's 
psychiatric disorders, or otherwise indicate that the 
disorders are the result of military service.  

Although the veteran has claimed that his psychiatric 
disorders are related to service he is a layman and thus does 
not have competence to give a medical opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that service connection for a 
psychiatric disorder is not warranted.  The evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. §3.102.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of service connection for a left ankle disability, 
the benefits sought on appeal are denied.

Service connection is denied for a psychiatric disorder.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



